Case 6:14-cv-06010-GAP-EJK Document 56 Filed 07/02/20 Page 1 of 2 PageID 738




                            UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

   PACIFIC COAST AUTO BODY, INC., D
   AND M AUTO BODY, INC.,
   CAMPBELL’S AUTO BODY, INC. and
   AMATO’S AUTO BODY, INC.,

                         Plaintiffs,

   v.                                                                          Case No: MDL 2557
                                                                              6:14-cv-6010-Orl-31EJK

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY, et al.,

                         Defendants.


                                                 ORDER
          By order dated August 17, 2015, this Court dismissed Plaintiffs’ claims without prejudice

   with leave to amend by September 8, 2015 (Doc. 35). Plaintiffs did not amend, thus dismissal

   became final as a matter of law, and the file was closed on November 20, 2015 (Doc. 46).

          In the meantime, the GEICO defendants filed a motion for attorney fees pursuant to 28

   U.S.C. § 1957 and the Court’s inherent powers (Doc. 37). In response, Plaintiffs filed their own

   motion for sanctions (Doc. 41) and a response to the defendants’ motion (Doc. 42). GEICO filed

   a response to Doc. 41 (Doc. 43) and a reply (Doc. 44) to Plaintiffs’ response.

          In its order closing the file, the Court retained jurisdiction to consider the pending

   sanctions motions once the MDL appellate proceedings were concluded (Doc. 46). Those

   appellate proceedings have now been concluded. Quality Auto vs. State Farm, 917 F.3d. 1249

   (11th Cir. 2019) (en banc); Auto. Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co.,
Case 6:14-cv-06010-GAP-EJK Document 56 Filed 07/02/20 Page 2 of 2 PageID 739




   953 F.3d 707 (11th Cir. 2020); and Crawford's Auto Ctr., Inc. v. State Farm Mut. Auto. Ins. Co.,

   945 F.3d 1150 (11th Cir. 2019).

          Since a split panel of the 11th Circuit concluded that all of Plaintiffs’ claims were viable,

   and the 11th Circuit en banc opinion upheld at least one of their claims, the Court cannot conclude

   that Plaintiffs’ Complaint was filed in bad faith. Therefore, Defendants’ motion (Doc. 37) is

   DENIED.

          Plaintiffs’ motion (Doc. 41) is also without merit and is DENIED.

          DONE and ORDERED in Chambers, Orlando, Florida on July 2, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party




                                                   -2-
